Citation Nr: 9901226	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-14 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to June 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC).  In August 1996, the M&ROC denied 
entitlement to service connection for PTSD.  

The August 1996 M&ROC denied the veteran's claim on the 
merits.  However, the Board notes that entitlement to post-
traumatic stress neurosis was denied by the M&ROC in June 
1981.  The veteran was informed of the denial and of his 
appellate and procedural rights via correspondence dated in 
June 1981.  The veteran did not appeal the decision which 
became final in June 1982.  When a claim is finally denied by 
the M&ROC, the claim may not thereafter be reopened and 
allowed, unless new and material evidence has been presented.  

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the M&ROC 
based its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD which was denied 
in June 1981.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he currently has PTSD as a result 
of his military service, thereby warranting a grant of 
service connection.  

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for PTSD.  

It is the decision of the Board that the record supports a 
grant of entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  The M&ROC denied entitlement to service connection for 
PTSD in June 1981.

2.  The evidence submitted since the June 1981 determination 
wherein the M&ROC denied entitlement to service connection 
for PTSD bears directly and substantially upon the issue, and 
by itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of this claim.  

3.  PTSD has been linked to a personal assault on the veteran 
in service, of which there is medical documentation in the 
service medical records.  


CONCLUSIONS OF LAW

1.  Evidence received since the June 1981 determination 
wherein the M&ROC denied entitlement to service connection 
for PTSD is new and material, and the veteran's claim for 
that benefit has been reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991);  38 C.F.R. §§  3.156(a), 20.1103 (1998).  

2.  PTSD was incurred in service.  38 U.S.C.A. § 1110, 5107 
(West 1991);  38 C.F.R. §§ 3.303, 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record at the time of the June 1981 
rating decision wherein the M&ROC denied entitlement to 
service connection for PTSD is reported below.  

The veteran's service medical records were of record.  A 
Report of Medical History dated in January 1968 included the 
notation that the veteran had experienced depression or 
excessive worry prior to entry on to active duty.  Treatment 
records dated in April 1970 showed that the veteran was 
treated for multiple facial lacerations.  No history for the 
lacerations was provided.  The veteran also had a severe 
bruise to the left fifth metacarpal.  A March 1971 treatment 
report shows that the veteran sought plastic surgery for a 
scar from automobile accident in April 1970.  The May 
1971 discharge examination showed no pertinent abnormalities.  

The veteran's service personnel records were also associated 
with the claims file.  The veteran was authorized to wear the 
Vietnam Service Medal with one Bronze Star for Vietnam area 
operations.  

A VA examination was conducted in July 1971.  It was noted 
that the veteran had cuts on his face as a result of a 
beating by his comrades.  On a separate document it was 
reported that the veteran was seeking plastic surgery due to 
a glass injury which occurred in Vietnam in June 1969.  

A May 1981 VA Form VA Form 21-526, Veteran's Application for 
Compensation or Pension shows the veteran claimed entitlement 
to service connection for stress syndrome (Nam) [sic] river 
boats.  

The veteran was hospitalized from April 1981 to May 1981 upon 
court order for chronic alcoholism.  A psychiatric 
consultation conducted in May 1981 included a diagnosis of 
chronic alcoholism.  The examiner did not see any indication 
of other psychiatric diagnoses at the time of his 
examination.  

The evidence added to the record subsequent to the June 1981 
rating decision wherein the M&ROC denied entitlement to 
service connection for PTSD is reported below.  

VA outpatient treatment records dated from December 1995 to 
January 1996 were associated with the claims file in March 
1996.  A treatment record dated in December 1995 included the 
impression of PTSD.  A separate treatment record dated in 
December 1995 included the notation that the veteran had 
significant depression and PTSD.  

A stressor statement was received at the M&ROC in April 1996.  
The veteran wrote that while in Vietnam he was attacked by 
fellow soldiers for being friendly to South Vietnamese 
troops.  He indicated that no one was ever charged in the 
attack.  He also reported that he had witnessed bodies 
floating in a river and men dying in medical clinics.  He saw 
mutilated parts of bodies kept as souvenirs.  

A private psychological report by A. B., Ph.D., dated in 
August 1991 was associated with the claims file in April 
1996.  It was reported that the veteran was significantly 
clinically depressed.  

The veteran was hospitalized at a VA facility in June 1996.  
On an Ad Hoc Summary an Axis I diagnosis of PTSD and 
dysthymia was included.  It was noted that the veteran had 
been attacked by fellow soldiers when he was stationed in 
Vietnam.  He was beaten and his face was cut with knives for 
fraternizing with Vietnamese people.  The veteran also 
regularly saw atrocities done to the Vietnamese people by 
the American servicemen there.  He reported that after 
being attacked he lived in chronic fear of being killed by 
white soldiers.  

The veteran also narrated an incident wherein he used a 
fragmentation grenade on a bar he thought was filled with 
Viet Cong.  Minnesota Multiphasic Personality Inventory- 2 
testing was rendered invalid by scoring off the scale in 
all categories.  It was noted that after all input from 
medical professionals who treated the veteran had been 
distilled, that the veteran had PTSD related to childhood 
issues and had developed from there.  It was also noted 
that [the veteran's] PTSD in relation to his service resulted 
from assault by racists GIs in Vietnam.  

A second treatment record from the June 1996 VA 
hospitalization was associated with the claims file.  The 
treatment record included an Axis I diagnosis of PTSD 
secondary to military experience and depression not otherwise 
specified.  It was noted that the veteran had an exacerbation 
of his PTSD symptoms including increasing flashbacks of his 
Vietnam and combat experiences.  

A statement from the veteran's spouse was associated with the 
claims file in November 1996.  She reported on PTSD 
symptomatology she had observed in the veteran including 
nightmares and an inclination to avoid socializing with other 
people.  

Associated with the claims file is a letter dated in 
September 1996 from the Social Security Administration which 
showed that the veteran was found to be disabled as of 
January 1, 1994, and entitled to disability benefits.  

A VA treatment record dated in August 1996 was associated 
with the claims file in November 1996.  The veteran reported 
that he had requested shore duty in Vietnam.  He reported 
seeing dead bodies floating in a river.  He indicated that he 
had observed prisoners of war with bandaged heads because 
their ears had been cut off.  He also observed soldiers 
collecting enemy body parts as souvenirs including ears, 
fingers and womens breasts.  He observed a Vietnamese 
civilian knocked out and raped by a soldier.  He reported 
that he had been attacked by fellow soldiers who thought the 
veteran was a gook lover.  The veteran recalled an 
incident wherein he threw a grenade into a bar possibly 
killing or injuring several people.  

It was noted that the veteran completed the Minnesota 
Multiphasic Personality Inventory and the profile obtained 
was valid and consistent with individuals who have 
symptoms of PTSD.  The conclusion of the report was the 
stressors, personal history, symptoms and assessment are 
consistent with a diagnosis of posttraumatic stress 
disorder.  

The veteran was afforded a local M&ROC hearing in November 
1996.  He testified that he was originally assigned to duties 
aboard an aircraft carrier but then volunteered for shore 
duty in Vietnam.  His job in Vietnam was to instruct 
Vietnamese soldiers in the wiring of river boats.  He 
testified that one time he was in his barracks with some 
Vietnamese when he was instructed to obtain a tape from a 
soldiers room.  When he returned to the room with the tape, 
he was attacked by five or six soldiers and was knocked 
unconscious.  When he awoke, everyone was gone with the 
exception of one individual who the veteran did not get a 
good look at.  On his way to sickbay after the assault, he 
was attacked again.  He then woke up in sick bay.  

The veteran testified that he thought he knew two of his 
attackers.  He was later informed that his commanding officer 
called a formation in order to determine who the attackers 
were but without success.  He testified that he sought 
plastic surgery for the scars left from the attack.  He lied 
at that time, stating that the scars were the result of an 
automobile accident, as he was ashamed and humiliated that he 
was attacked by his own comrades.  The military police never 
questioned him regarding the attacks which the veteran 
attributed to racism.  He testified that he had not been 
drinking at the time of the accident.  He was stationed with 
a group of approximately 30 soldiers with the Aero Support 
Activities Detachment in Nai Be.  All the soldiers assigned 
to that detachment lived in the same barracks.  The veteran 
reported that he did not know the men who attacked him.  He 
testified that different people had different duties where he 
was assigned and he did not mix with people who were not in 
his work unit.  

Duplicate service medical records and service personnel 
records were associated with the record.  




A letter dated in May 1997 from the U. S. Army and Joint 
Services Environmental Support Group (ESG) was associated 
with the claims file.  ESG noted that they could find no 
evidence of the veteran having been beaten in service and the 
Naval Criminal Investigative Service had no record concerning 
an attempted murder of the veteran.  

A May 1997 letter from the Social Security Administration 
shows that it was highly likely that the decision awarding 
disability benefits to the veteran was based in part on 
medical information supplied by VA.  The diagnosis code for 
the veteran's disability was Anxiety Related Disorders.  

Of record is a letter from J. M. C., D.C., dated in May 1997.  
The author reported that he had not treated the veteran for 
depression or sleeping problems.  

Additional VA treatment records from the veteran's period of 
hospitalization in June 1996 were associated with the claims 
file in August 1997.  On an admission history dated in June 
1996, it was noted that the veteran described an occasion 
when he was attacked by some men in a club for being a gook 
lover.  The veteran received facial wounds from a knife in 
the attack.  The Axis I diagnosis was probable chronic 
delayed PTSD and also dysthymic disorder.  It was noted that 
the veteran was being admitted for further evaluation for 
possible PTSD and therapy for depression.  

VA outpatient treatment records dated from December 1995 to 
July 1997 were associated with the claims file in August 
1997.  A treatment record dated in April 1996 included an 
Axis I diagnosis of depression not otherwise specified and 
PTSD.  A treatment record dated in July 1996 included a 
diagnostic impression of PTSD.  Other records demonstrate 
that the veteran was receiving counseling for PTSD issues.  






Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The regulations define new and material evidence as follows:


New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), affd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is definite etiology or obvious etiology.  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Analysis

The veteran seeks to reopen his claim for service connection 
for PTSD which the M&ROC denied in June 1981.  When a claim 
is finally denied by the M&ROC, the claim may not thereafter 
be reopened and allowed, unless new and material evidence has 
been presented.  

The Board finds new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
PTSD.  The M&ROC previously denied the veteran's claim as 
such disorder had not been diagnosed at the time of the 
decision.  The evidence submitted subsequent to the June 1981 
rating decision includes numerous diagnoses of PTSD made by 
medical professionals in VA outpatient treatment records and 
hospitalization records associated with the claims file.  The 
first diagnosis of PTSD was in December 1995.  PTSD has been 
attributed to childhood experiences as well as the veteran's 
active duty service in Vietnam.  





On the basis of the above, the Board finds new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD as there is now of 
record diagnoses of PTSD.  The evidence submitted which 
includes diagnoses of PTSD bears directly and substantially 
upon the issue of entitlement to service connection for PTSD, 
and by itself or in connection with the evidence previously 
of record, is so significant that it must be considered in 
order to fairly decide the merits of this claim.  

The Board's analysis of the evidence of record permits the 
conclusion that as to the veteran's diagnosed PTSD, the 
record supports a grant of entitlement to service connection.  

The veteran has testified that he was attacked by fellow GIs 
and sustained facial lacerations in service while stationed 
in Vietnam.  The Board finds the veteran's testimony and 
other related statements on file to be credible.  The 
personal assault is reinforced by the April 1970 in-service 
treatment record showing treatment for multiple irregular 
facial lacerations.  While later treatment for facial cuts 
was reported as due to an automobile accident, the veteran 
has testified that he was ashamed to admit to a personal 
assault by fellow soldiers.  The post-service VA skin 
examination report shows the veteran received facial 
lacerations from a beating by service comrades and this 
further strengthens his credibility.  The Board notes that 
service connection has been granted for scars in the left eye 
and cheek area.

Treatment records from the June 1996 VA hospitalization and 
an August 1996 treatment record both reference the fact that 
the veteran was attacked by fellow soldiers and both records 
diagnose PTSD.  These records show that PTSD was specifically 
linked to the personal assault in service.  For the foregoing 
reasons, and with resolution any reasonable doubt in the 
veterans favor, the Board concludes that the evidentiary 
record supports a grant of service connection for PTSD.


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the claim is reopened.  

Entitlement to service connection for PTSD is granted.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Appeals for Veterans Claims within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
